Exhibit 10.5
 
 
PROMISSORY NOTE


June 30, 2011


 

$80,000.00 New York, NY

 
 
 


FOR VALUE RECEIVED, the undersigned, Nova Lifestyle, Inc. (“Maker”), promises to
pay to Alex Li (“Payee”) at No. 6 JieFangNan Lu, HeXi District, Tianjin, China
300000, or at such other place as Payee may from time to time designate by
written notice to Maker, in lawful money of the United States of America, the
aggregate sum of Eighty Thousand Dollars and Zero Cents ($80,000.00), together
with interest thereon. Maker further agrees as follows:


Section 1.                      Interest Rate.


Interest shall accrue at a rate of forty-six one-hundredths percent (0.46%) per
annum.


Section 2.                      Payments.


a)         Principal and interest shall be due and payable in full on September
28, 2011 (the “Maturity Date”).


b)         Maker shall have the right to prepay this Note in full at any time,
without premium or penalty.


Section 3.                      Default.


It shall be an event of default (“Event of Default”), and the entire unpaid
principal of this Note, together with accrued interest thereon, shall become
immediately due and payable, at the election of Payee, upon the occurrence of
any of the following events:


c)         Any failure on the part of Maker to make any payment when due,
whether by acceleration or otherwise;


d)         Maker shall commence (or take any action for the purpose of
commencing) any proceeding under any bankruptcy, reorganization, arrangement,
readjustment of debt, moratorium or similar law or statute;


e)         A proceeding shall be commenced against Maker under any bankruptcy,
reorganization, arrangement, readjustment of debt, moratorium or similar law or
statute and relief is ordered against it, or the proceeding is controverted but
is not dismissed within sixty (60) days after the commencement thereof;


f)         Maker consents to or suffers the appointment of a guardian, receiver,
trustee or custodian to any substantial part of its assets that is not vacated
within thirty (30) days; or


g)         The dissolution, termination of existence or insolvency of Maker.
 
 
1

--------------------------------------------------------------------------------

 

 
Section 4.                      Waivers.


Maker waives demand, presentment, protest, notice of protest, notice of dishonor
and all other notices or demands of any kind or nature with respect to this
Note.


Section 5.                      Assignment of Note.


Maker may not assign or transfer this Note or any of its obligations under this
Note in any manner whatsoever without the prior written consent of Payee. Maker
agrees not to assert against any assignee of this Note any claim or defense
which Maker may have against any assignor of this Note.


Section 6.                      Miscellaneous.


h)         This Note may be altered only by prior written agreement signed by
the party against whom enforcement of any waiver, change, modification or
discharge is sought. This Note may not be modified by an oral agreement, even if
supported by new consideration.


i)         Subject to Section 5, the covenants, terms and conditions contained
in this Note apply to and bind the heirs, successors, executors, administrators
and assigns of the parties.


j)         This Note constitutes a final written expression of all the terms of
the agreement between the parties regarding the subject matter hereof, are a
complete and exclusive statement of those terms and supersedes all prior and
contemporaneous agreements, understandings and representations between the
parties. If any provision or any word, term, clause or other part of any
provision of this Note shall be invalid for any reason, the same shall be
ineffective, but the remainder of this Note shall not be affected and shall
remain in full force and effect.


k)         All notices, consents or other communications provided for in this
Note or otherwise required by law shall be in writing and may be given to or
made upon the respective parties at the following mailing addresses:


Payee:
Alex Li
No. 6 JieFangNan Lu, HeXi District, Tianjin, China 300000


Maker:
Nova Lifestyle, Inc.
6541 E. Washington Blvd., Commerce, CA 90040
Attn: Ya Ming Wong


With a copy to, which copy shall constitute notice:
Newman & Morrison LLP
44 Wall St., New York, NY 10005
Attn: Robert Newman
 
 
2

--------------------------------------------------------------------------------

 

 
Such addresses may be changed by notice given as provided in this subsection.
Notices shall be effective upon the date of receipt; provided, however, that a
notice (other than a notice of a changed address) sent by certified or
registered U.S. mail, with postage prepaid, shall be presumed received no later
than three (3) business days following the date of sending.


l)         This Note shall be governed by and construed in accordance with the
internal laws of the State of New York, without giving effect to any of the
conflicts of law principles that would result in the application of the
substantive law of another jurisdiction. This Note shall not be interpreted or
construed with any presumption against the party causing this Note to be
drafted.


m)         Each of the Maker and the Payee hereby irrevocably submits to the
exclusive jurisdiction of the United States District Court sitting in the
Southern District of New York and the courts of the State of New York located in
New York county for the purposes of any suit, action or proceeding arising out
of or relating to this Note and (ii) hereby waives, and agrees not to assert in
any such suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Each of the Maker and the Payee consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address in effect for notices to it hereunder and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.


[Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, Maker has executed this Note effective as of the date first
set forth above.


NOVA LIFESTYLE, INC.






By: /s/ Ya Ming
Wong                                                                                   
Name: Ya Ming Wong
Title: Chief Executive Officer




 
4

--------------------------------------------------------------------------------

 